Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
RESPONSE TO AMENDMENT
Status of Application/Amendments/claims
2.	Applicant’s amendment filed June 22, 2022 is acknowledged.  Claims 1-24 are cancelled. Claims 25-41 are newly added. Claims 25-41 are pending. Applicant timely traversed the restriction (election) requirement in the reply filed on November 29, 2021.
3.	Claims 25-41 are under examination with respect to Cystein C for first protein and human serum albumin (AL04) for second protein in this office action.
4.	Applicant’s arguments filed on June 22, 2022 have been fully considered but they are not deemed to be persuasive for the reasons set forth below.

Specification
5.	The disclosure stands objected to because: the sequences for Cystatin C and dTAT are essential material and claimed in instant claims. Thus, the attempt to incorporate subject matter into this application by reference to different Accession Nos for Cystatin C and dTAT in paragraph [0099] is ineffective. Applicant is required to amend the disclosure to include the material incorporated by reference, if the material is relied upon to overcome any objection, rejection, or other requirement imposed by the Office. The amendment must be accompanied by a statement executed by the applicant, or a practitioner representing the applicant, stating that the material being inserted is the material previously incorporated by reference and that the amendment contains no new matter. 37 CFR 1.57(g). Appropriate correction is required.

Claim Rejections/Objections Withdrawn
6.	The objection to claims 1, 8-9, 12-13., 20-21 and 23-24 is moot because the claims are canceled.
The rejection of claims 2-4 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite is moot because the claims are canceled.
The rejection of claims 1-24 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, lack of scope of enablement is moot because the claims are canceled.
	The rejection of claims 1-24 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is moot because the claims are canceled.
The rejection of claims 1-3, 5-16 and 18-24 under 35 U.S.C. 103 as being unpatentable over Corte-Real et al. (US2018/0009883, as in IDS) in view of Mathews et al. (Ageing Res Rev. 2016; 32:38-50) is moot because the claims are canceled.
The rejection of claims 4 and 17 under 35 U.S.C. 103 as being unpatentable over Corte-Real et al. (US2018/0009883, as in IDS) in view of Mathews et al. (Ageing Res Rev. 2016; 32:38-50) as applies to claims 1-3, 5-16 and 18-24 above, and further in view of Zhang et al. (Bioconjug. Chem. 2013; 24:604-613. doi:10.1021/bc300585h) is moot because the claims are canceled.
Claim Rejections/Objections Maintained
Claim Objections
7.	Claims 25, 31, 34 and 40 are objected to because of the following informalities:  The limitation “CysC” recited in claims 25 and 34 is not a unique or common abbreviation in the art. Applicants are required to spell out “CysC” at the first usage. In addition, an article “an” or “the” is missing in the limitation “the polypeptide has amino acid sequence of SEQ ID NO:6” recited in claims 31 and 40. Appropriate correction is required.

Claim Rejections - 35 USC § 112

8.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 34-41 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for decreasing Abeta deposition in the hippocampus and entorhinal cortex of Tg2576 mice (mice expressing a transgene encoding human APP with the Swedish double mutations (K670N, M671L)) and reducing a level of hyperphoshorylated tau in the hippocampus and entorhinal cortex of JNPL3 mice (mice expressing a transgene encoding human Tau P301L mutation) by a CysC-HSA-dTAT fusion polypeptide (AL04(CysC-HSA-dTAT)), does not reasonably provide enablement for a method for treating all forms of AD using the claimed fusion polypeptide as broadly claimed. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.  In addition, the specification does not enable the invention of claims 34-41 that is directed to a method of prevention and curing. The rejection is maintained for the reasons made of record and the reasons set forth below. 
Claims 34-41 as amended are drawn to a method for treating Alzheimer’s disease (AD) in a subject in need thereof, comprising systemically administering to the subject a therapeutically effective dose of a recombinantly produced polypeptide (CysC-1st linker-HSA-2nd linker-CCP) comprising: from N-terminus to C-terminus, CysC protein, a first linker, Human Serum Albumin (HSA), a second linker and a cell penetrating peptide (CPP). 
The claims encompass methods of treating, preventing and curing all forms of AD using the claimed CysC-1st linker-HSA-2nd linker-CCP polypeptide in view of paragraphs [0039] and [0042] of instant specification (based on published application) or p. 9, para [0041] and [0044] of the specification filed 8/30/19. 
On p. 6-7 of the response, Applicant argues that the specification provides in vitro and in vivo model using the claimed polypeptide construct that shows activity against Abeta deposition and reduction in hyperphosphorylated Tau and crossing the blood brain barrier (BBB) in vitro. Applicant argues that while the claimed construct may not treat all forms of AD, the efficacy to treat all forms of AD is predictable in view of the polypeptide’s activity in reducing accumulation of Abeta and hyperphosphorylated Tau and attenuating Abeta1-42-induced cytotoxicity in PC12 cells and rescuing dehydrogenase activity and cites paragraph [0151], Example 8, figures 6-7 in support of the arguments.  
Applicant's arguments have been fully considered but they are not found persuasive. Contrary to Applicant's arguments, the examiner asserts that based on MPEP §2164, MPEP §§2164.01-2164.06(b) & 2164.08, neither the specification nor the prior art provides sufficient guidance to enable a skilled artisan to practice the full scope of the claimed invention without undue experimentation because of the following:
i. Based on the definition of “treatment” or “treating” in the specification, the claims 34-41 encompass methods of preventing and curing AD by the claimed polypeptide of CysC-1st linker-HSA-2nd linker-CCP in view of paragraph [0039] and [0042] of instant specification (based on published application) or p. 9, para [0041] and [0044] of the specification filed 8/30/19 and Merriam-Webster online dictionary. 
[0039] "Treatment" or "treating" as used herein includes achieving a therapeutic benefit and/or a prophylactic benefit. By therapeutic benefit is meant eradication or amelioration of the underlying disorder or condition being treated...Alzheimer's Disease, therapeutic benefit includes partial or complete halting of the progression of the disorder, or partial or complete reversal of the disorder. Also, a therapeutic benefit is achieved with the eradication or amelioration ..... A prophylactic benefit of treatment includes prevention of a condition, retarding the progress of a condition (e.g., slowing the progression of Alzheimer's Disease), or decreasing the likelihood of occurrence of a condition. As used herein, "treating" or "treatment" includes prophylaxis.

[0042] As used herein, the term "effective amount" can be an amount, which when administered systemically, is sufficient to effect beneficial or desired results in the CNS, ... An effective amount is also an amount that produces a prophylactic effect, e.g., an amount that delays, reduces, or eliminates the appearance of a pathological or undesired condition. ... palliate, ameliorate, stabilize, reverse or slow the progression of a disorder......

However, neither the specification/prior art nor the prior art provides support that administration of the claimed polypeptide of CysC-1st linker-HSA-2nd linker-CCP can cure AD or prevent a person from getting AD. Currently, AD cannot be cured or prevented because everyone has a potential of developing AD and it is also an aging disease, which cannot be prevented or cured as evidenced by Henstridge et al. (Nat. Rev. Neurosci. 2019; 20: 94-107, cited previously). 
The specification fails to provide sufficient guidance as to the structural and functional correlation between AL04(CysC-HSA-dTAT) in reducing Abeta accumulation in Tg2576 mice and/or in reducing hyperphosphorylated tau in JNPL3 mic and the claimed fusion polypeptide in treating, preventing or curing AD including all forms of AD caused by different mechanisms, indicating undue experimentation is required by a skilled artisan while practicing the claimed invention. Neither Tg2576 mice (i.e. an animal model of AD caused by expressing a transgene encoding human APP with the Swedish double mutations (K670N, M671L)) treated by AL04(CysC-HSA-dTAT) nor JNPL3 mice (i.e. an animal model of Tauopathy caused by expressing a transgene encoding human Tau P301L mutation) treated by AL04(CysC-HSA-dTAT) are the models for evaluation of treating all forms of AD or preventing or curing AD by the claimed polypeptide of CysC-1st linker-HSA-2nd linker-CCP or any given agent because Abeta accumulation in Tg2576 mice and/or hyperphosphorylated tau in JNPL3 mic is only part of the causes or pathogenesis of AD.
ii. Neither the specification/prior art nor the prior art provides support that administration of the claimed polypeptide of CysC-1st linker-HSA-2nd linker-CCP can treat all forms of AD caused by all possible mechanisms.
As previously made of record, AD is a complex disease. Fully developed animal models for AD are still lacking because of the complexity of the disease and deficiency of characterized cognition (see p. 403, abstract. Anger. Neurotoxicology 1991. 12: 403-13, cited previously). The molecular mechanisms underlying the cognitive dysfunction or dementia of AD are unclear (see p. 94; Henstridge et al. Nat. Rev. Neurosci. 2019; 20: 94-107, cited previously), and neuronal loss, Abeta accumulation and/or hyperphosphorylated tau is not the only cause of cognitive dysfunction or dementia in AD because several factors and genes are involved in pathogenesis of AD including ageing, inflammation and immune response, APP, presenilin1/2, ApoE and genes involved in the amyloid cascade, genes involved in the mitochondrial cascade as taught by Swerdlow (see p. 348-344, Swerdlow, Clin. Interv. Ageing 2007; 2:347-359, cited previously), Atwood et al. (see p. abstract; Atwood et al., J. Alzheimer’s Disease; 2015; 47:33-47, cited previously) and Henstridge et al. (see p. 95-103; Henstridge et al., Nat. Rev. Neurosci. 2019; 20: 94-107, cited previously).
Each type of animal models of CNS neurological diseases caused by protein deficiency and CNS neurodegenerative diseases or each type of animal models of AD only reflects part of pathogenesis of the disease as taught by Tayebati (see p. 106, 1st col, 2nd paragraph) and Sarter (see p. 645, abstract).The specification provides no correlation between the Tg2576 mice/JNPL3 mic and the pathogeneses or causes of AD caused by other mechanisms in vivo in view of Henstridge et al., Tayebati, and Sarter. Thus, the animal model of JNPL3 mice (i.e. an animal model of Tauopathy caused by expressing a transgene encoding human Tau P301L mutation) can only be used for evaluating inhibiting Tauopathy or tau hyperphosphorylation caused by overexpression of human Tau P301L mutation, and the animal model of Tg2576 mice (i.e. an animal model of AD caused by expressing a transgene encoding human APP with the Swedish double mutations (K670N, M671L)) can only be used for evaluating inhibiting Abeta accumulation caused by overexpression of human APP with the Swedish double mutations (K670N, M671L). 
The animal models of JNPL3 mice or Tg2576 mic are not for evaluating Abeta pathology or generation of Abeta caused by other mechanisms such as the effects of -and -secretase, or genes associated with AD such as genes involved in inflammation and immune response, presenilin1/2, ApoE genes involved in the amyloid cascade, genes involved in the mitochondrial cascade because there is no correlation between Abeta accumulation caused by overexpression human APP with the Swedish double mutations (K670N, M671L) or tau hyperphosphorylation caused by human Tau P301L mutation and Abeta pathology caused by other mechanisms or genes involved in the amyloid cascade, genes involved in the mitochondrial cascade or in AD pathology (see p. 106, 1st col, 2nd paragraph, Tayebati. Mech. Ageing Dev. 2006. 127: 100-8, cited previously). The specification fails to provide sufficient guidance as to the structural and functional correlation between AL04(CysC-HSA-dTAT in reducing Abeta accumulation in Tg2576 mice and/or in reducing hyperphosphorylated tau in JNPL3 mic and the claimed fusion polypeptide in treating, preventing or curing all forms of AD, indicating undue experimentation is required by a skilled artisan while practicing the claimed invention. 
Note that the scope of the claims must bear a reasonable correlation with the scope of enablement (In re Fisher, 166 USPQ 19 24 (CCPA 1970)). Without such guidance, it is unpredictable whether AD can be treated, prevented or cured by the claimed polypeptide; and thus, the experimentation left to those skilled in the art is extensive and undue. See Ex parte Forman, 230 USPQ 546 (Bd. Pat. App. & Int. 1986). Thus, the skilled artisan cannot readily know how to use the claimed invention as currently claimed without further undue experimentation. In re Marzocchi, 439 F.2d 220, 223-24, 169 USPQ 367, 369-70 (CCPA 1971)” See MPEP § 2164.03.Therefore, in view of the breadth of the claims, the lack of guidance in the specification, the limited examples, the unpredictability of inventions, and the current status of the art, undue experimentation would be required by one of skill in the art to perform in order to practice the full scope of the claimed invention as it pertains to a method for treating AD by the claimed polypeptide of CysC-1st linker-HSA-2nd linker-CCP. Accordingly, the rejection of claims 34-41 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, lack of scope of enablement is maintained. 

	
New Grounds of Rejection Necessitated by the Amendment
The following rejections are new grounds of rejections necessitated by the amendment filed on June 22, 2022.

9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 25-26, 31-35, and 40-41 are rejected under 35 U.S.C. 103 as being unpatentable over Levy (US Patent No. 7790673, issued Sep 7, 2010) in view of Corte-Real et al. (US2018/0009883, published Jan 11, 2018, priority Jan 29, 2015, as in IDS).
Claims 25-26, 31-35, and 40-41 as amended are drawn to methods for decreasing amyloid beta (Abeta) deposition in the entorhinal cortex or hippocampus, or reducing a level of hyperphosphorylated Tau in entorhinal cortex or hippocampus, and treating Alzheimer’s disease (AD) in a subject in need thereof comprising delivering systemically to a subject in need thereof, a recombinantly produced polypeptide (CysC-1st linker-HSA-2nd linker-CCP) comprising from N-terminus to C-terminus, CysC protein, a first linker (1st linker), human serum albumin (HSA), a second linker (2nd linker), and a cell penetrating peptide (CPP). Dependent claims are directed to wherein the CCP is a modified TAT having a sequence of YARKAARQARA (claims 26 and 35), and wherein the polypeptide has an amino acid sequence of SEQ ID NO:6 (claims 31 and 40).
Levy (US7790673) teaches a method of treating amyloidosis including AD in a patient in need thereof, comprising administering to the patient a composition comprising Cystatin C (CysC) protein, wherein the CysC includes a recombinantly produced CysC, fragment thereof or a moiety thereof or formulated in the form of  slow-release, targeted delivery system such as monoclonal antibodies, vectored delivery, iontophoretic polymer matrices, liposomes, microspheres and nanospheres or other known delivery systems to deliver orally or intravenously and retain the biological activity including albumin taught in US5225182 (col. 4, lines 14-31); and wherein the composition is administered by different administration routes includes systemic or intravenous administration, which relates to claims 25-41 (see col.6, line 31-col.7, line 64; col. 12, lines 45-60; col.13, lines 1-67; col.16 line 1-col. 19, line 9; col. 19, line 26 to col.23, line 53; col. 23, line 57 to col. 27, line 3; col. 28, line32 to col. 30, line 10; col. 30, line 36-col. 38, line 67). 
Levy teaches that CysC binds to Abeta and inhibits fibril formation and administration of CysC to AD patients inhibits and prevents fibril formation and/or Abeta deposition and toxicity caused by Abeta (col. 2, lines 25-37; col. 3, lines 30-35; col. 6, lines 50-67; col. 19, line 26 to col. 23, line 53; col.26, line 39-col. 27, line3; col. 28, line 31 to col. 30, line 10; col. 30, line 36 to col. 38, line 67). Levy also teaches that the CysC protein is administered in a dose of 100ng/kg body weight per day to 100mg/kg body weight per day or 1mg/kg body weight per day to 10mg/kg body weight per day to treat AD, which either meets or overlaps with the claimed range of 1-10mg/kg of body weight as in claims 32 and 41 (see col. 13, lines 58-67).
Levy also teaches the limitation “decreasing amyloid beta (Abeta) deposition in the entorhinal cortex or hippocampus, or/and reducing a level of hyperphosphorylated Tau in entorhinal cortex or hippocampus” recited in the preamble of claim 22 or in dependent claim 33 because the limitation “decreasing amyloid beta (Abeta) deposition in the entorhinal cortex or hippocampus, or/and reducing a level of hyperphosphorylated Tau in entorhinal cortex or hippocampus” recited in the preamble of claim 22 or claim 33 merely states an intended result of administration of CysC protein or fusion protein and is an inherent result of administration of the CysC protein or fusion protein. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999); Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997) and MPEP §2111.02-II.
But Levy does not teach that the CysC protein is in a form of a fusion polypeptide of CysC-1st linker-HSA-2nd linker-CCP recited in independent claim 25 or 34 or the polypeptide has an amino acid sequence of SEQ ID NO:6 as in claims 31 and 40.
While Levy does not teach that the CysC protein is in a form of a fusion polypeptide with a construct structure of CysC-1st linker-HSA-2nd linker-CCP as recited in claim 25 or 34, Corte-Real et al. (US2018/0009883) teach this limitation and provide motivation and an expectation of success in making and using the CysC protein in a form of a fusion polypeptide with a construct of CysC-1st linker-HSA-2nd linker-CCP in the method of Levy to treat AD.  
	Corte-Real teaches a method for treating a neurological disorder or treating brain pathologies of the central nervous system (CNS), including AD in a subject in need thereof, comprising systemically administering to the subject a therapeutically effective dose of a fusion protein (a cargo molecule-linker-HSA-linker-CPP) having a structure similar to the claimed polypeptide and comprising (1) a cargo molecule including a polypeptide or an antibody molecule, antibody-peptide construct, or active agent fused to a human serum albumin (HSA) to extend the circulation half-life and (2) a peptide delivery system including a cell-penetrating peptide (CPP); wherein the antibody fused to a HSA via a fist linker, and wherein the antibody-fused to a HSA is linked to a peptide delivery system including a CPP via a second linker, wherein the antibody or antibody-peptide construct or active agent includes anti-BAP (beta-amyloid peptide) antibody or fragment thereof, BAN2401, Crenezumab or anti-BAP16-24 binding to soluble BAP (see paragraphs [0092]; [0062]-[0065]; [0109]-[0130]; [0131]; [0009]; [0084]; [0147]-[0173]; [0178]; [0186]-[0189]; [0190]-[0205], in particular). Corte-Real also teaches the amino acid sequence of the first protein is linked to the amino acid sequence of the second protein via a linker and the antibody molecule, antibody-peptide construct, or active agent is fused to a HSA is linked to a peptide delivery system including a CPP, and wherein the CPP includes a TAT having a sequence of YARKAARQARA including fragments of the sequence of TAT and in random as recited in claims 26 and 35 (see paragraphs [0062]-[0065]; [0147]-[0148]; [0156]-[0158]). Corte-Real also teaches that the fusion protein is administered in a dose of about 0.1 ng to about 1 g to treat AD, which overlaps with the claimed range 1-10mg/kg of body weight as in claims 5 and 18 (i.e. equal to 100mg to 1g based on 100kg of body weight) (see paragraph [0204]). Corte-Real also teaches that (see paragraph [0063]).
A person of ordinary skill in the art would have recognized that applying the known fusion protein construct of a cargo molecule fused to an HSA by a linker and wherein the cargo molecule fused to an HSA is linked to a CPP including a modified TAT and known technique to the CysC protein and method of Levy would have yielded the predictable result of extending the circulation half-life of the CysC protein and crossing the BBB to maintain the activity of the CysC protein in the brain of AD patients and resulted in inhibiting or decreasing Abeta deposition in the entorhinal cortex or hippocampus, or/and reducing a level of hyperphosphorylated Tau in entorhinal cortex or hippocampus and thereby treating amyloidosis including AD. Applying the known fusion protein construct of a cargo molecule fused to an HSA by a linker and wherein the cargo molecule fused to an HSA is linked to a CPP including a TAT having a sequence of YARKAARQARA to the CysC protein to generate a fusion polypeptide of CysC-1st linker-HSA-2nd linker-CCP would increase the circulation half-life of the CysC protein and crossing the BBB to maintain the activity of the CysC protein in the brain of AD patients and inhibit or decrease Abeta deposition in the entorhinal cortex or hippocampus, or/and reduce a level of hyperphosphorylated Tau in entorhinal cortex or hippocampus and thereby treat amyloidosis including AD, and would increase patient’s satisfaction with recommended treatment regimen. The CysC protein or a moiety thereof including vectored or target delivery system disclosed by Levy has an amino acid sequence of SEQ ID NO:6, which includes fragments within SEQ ID NO:6; and the CysC protein disclosed by Levy and encompassed within the fusion protein of a cargo molecule-linker-HSA-linker-CPP is a fragment of SEQ ID NO:6 as in claims 31 and 40.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention was made to combine the teaching of Corte-Real with the teaching of Levy to make and use a fusion polypeptide of CysC-1st linker-HSA-2nd linker-CCP in the method of Levy for decreasing Abeta deposition, reducing a level of hyperphosphorylated Tau in entorhinal cortex or hippocampus and treating AD with an expectation of success because Levy teaches a method of treating amyloidosis including AD in a patient in need thereof, comprising systemically administering to the patient a composition comprising CysC protein, wherein the CysC includes a recombinantly produced CysC, fragment thereof or a moiety thereof or formulated in the form of  slow-release, targeted delivery system such as monoclonal antibodies, vectored delivery, iontophoretic polymer matrices, liposomes, microspheres and nanospheres or other known delivery systems to deliver orally or intravenously and retain the biological activity including albumin, while Corte-Real teaches a method for treating a neurological disorder or treating brain pathologies of the CNS including AD in a subject in need thereof, comprising systemically administering to the subject a therapeutically effective dose of a fusion protein of a cargo molecule-linker-HSA-linker-CPP comprising (1) a cargo molecule that includes a polypeptide or  an antibody molecule/antibody-peptide construct/active agent fused to HSA to extend the circulation half-life of the cargo molecule and (2) a peptide delivery system including a CPP to cross BBB. In this combination, both Levy’s CysC protein or moiety thereof and Corte-Real’ fusion protein of a cargo molecule-linker-HSA-linker-CPP are performing the same functions in neuroprotection to prevent neurodegeneration and inhibit Abeta oligomerization and amyloid fibril formation they would if they were separate. The person of ordinary skill in the art would have found it obvious to combine the elements because ordinarily skilled artisans would have recognized the reasons for applying the CysC protein and method of Levy for inhibiting Abeta oligomerization and amyloid fibril formation and protecting neuronal from neurodegeneration in AD using Corte-Real’ fusion protein construct of a cargo molecule-linker-HSA-linker-CPP to generate a fusion polypeptide of CysC-1st linker-HSA-2nd linker-CCP, and would have known how to do so. The person of ordinary skill in the art would further have predicted that the combination would provide neuroprotection to prevent neurodegeneration and inhibit Abeta oligomerization and amyloid fibril formation to treat AD because Levy teaches a method of treating amyloidosis including AD in a patient in need thereof, comprising systemically administering to the patient a composition comprising CysC protein, wherein the CysC includes a recombinantly produced CysC, fragment thereof or a moiety thereof or formulated in the form of  slow-release, targeted delivery system such as monoclonal antibodies, vectored delivery, iontophoretic polymer matrices, liposomes, microspheres and nanospheres or other known delivery systems to deliver orally or intravenously and retain the biological activity including albumin, and Corte-Real teaches a method for treating a neurological disorder or treating brain pathologies of the CNS including AD in a subject in need thereof, comprising systemically administering to the subject a therapeutically effective dose of a fusion protein of a cargo molecule-linker-HSA-linker-CPP to extend the circulation half-life of the cargo molecule and help the CysC protein cross BBB and maintain the activity of the CysC in the brain of AD patients in neuroprotection and inhibiting Abeta oligomerization and amyloid fibril formation and thereby treating AD.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the known fusion protein construct of a cargo molecule-linker-HSA-linker-CPP and known technique to the CysC protein and method of Levy to extend the circulation half-life of the CysC protein and help the CysC cross the BBB and  maintain the activity of the CysC protein in the brain of AD patients and yield the predictable result of inhibiting or decreasing Abeta deposition in the entorhinal cortex or hippocampus, or/and reducing a level of hyperphosphorylated Tau in entorhinal cortex or hippocampus and thereby treating amyloidosis including AD. See KSR International Co. v. Teleflex Inc. 82 USPQ2d 1385 (2007); In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980); In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960); Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992), Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) and In re Kahn, 441 F.3d 977, 986, 78 USPQ2d 1329, 1335 (Fed. Cir. 2006) and also see MPEP § 2143. 01-I, MPEP § 2144.06 and MPEP §2144.07.
11.	Claims 26-31 and 35-40 are rejected under 35 U.S.C. 103 as being unpatentable over Levy (US7790673) in view of Corte-Real (US2018/0009883, as in IDS) as applies to claims 25-26, 31-35, and 40-41 above, and further in view of Peters et al. (WO2015/023894, published Feb 19, 2015, priority Aug 14, 2013), Li et al. (CN105254763-English translated version), Kratz et al. (US2018/0028679, published on Feb 1, 2018, priority Feb 21, 2012; was also published as EP2630971), Zhang et al. (Bioconjug. Chem. 2013; 24:604-613. doi:10.1021/bc300585h, cited previously) and Del’Guidice et al. (US2018/0100158, published Apr 12, 2018, priority Oct 12, 2016; was also published as WO2016161516).
While Levy and Corte-Real do not teach a modified TAT (mTAT) having a sequence of YARKAARQARA or in tandem as a CPP as in claims 26-27, 30, 35-36 and 39), GGSAS (SEQ ID NO:1) or GGGSGGGS (SEQ ID NO:2) as the 1st linker as in claims 28, 30, 37 and 39 or GFLG (SEQ ID NO:3) as the 2nd linker as in claims 29-30 and 38-39, Zhang et al. and Del’Guidice et al. (US2018/0100158), Peters et al. (WO2015/023894), Li et al. (CN105254763-English translated version) and Kratz et al. (US2018/0028679) teach these limitation and provide an expectation of success. 
Zhang teaches covalently linking a GFLG-linker to a doxorubicin-modified TAT (doxorubincin-mTAT) fusion protein or a modified TAT-doxorubicin ((mTAT-doxorubicin) fusion protein to ensure that the doxorubicin can be released upon endocytosis, and that the GFLG tetrapeptide has been widely used as a linker in the development of polymer-drug conjugates and is sensitive towards the lysosomal enzyme, cathepsin B (CatB), and wherein the modified TAT comprises the sequence of GRKKRRQRRPPQ (see p. 1, abstract; p. 1-2; p.3-4; p.5 ).
Del’Guidice (US2018/0100158) teaches synthetic peptide shuttle agents for delivering polypeptide cargos from an extracellular space to the cytosol and/or nucleus of a target eukaryotic cell, wherein the synthetic peptide shuttle agents comprise linkers to separate two domains and wherein the linker includes GS-rich linkers including GGSGGSGGGS which comprises the sequence of SEQ ID NO:2, and comprise cell penetration domain (CPD) that is a cell penetrating peptide (CPP) such as a TAT or modified TAT (mTAT) having a sequence of YARKAARQARA or in tandem, wherein the mTAT having a sequence of YARKAARQARA or in tandem includes YARAAARQARA or YGRKKRRQRRR (see the sequence alignment below; paragraphs [0089]; [0112]; [0118]; [0126]-[0128], Table II; p. 29-31, Table 1.3; [0419];). Del’Guidice also teaches synthetic peptide shuttle agents for delivering polypeptide cargos comprising a mTAT linked to a polypeptide cargo via a linker comprising GFLG (SEQ ID NO:3) (see p. 67, Example C, [0483]-[0484], p. 68, table C1, FSD33 and FSD39).
Peters (WO2015/023894) teaches FVIII fusion proteins comprising a heterologous moiety such as a half-life extending moiety including human serum albumin (HSA) that can be inserted into a recombinant FVIII protein via a linker wherein the linker including GGSAS (SEQ ID NO:1) (see the sequence alignment below; paragraphs [0129]-[0144]).  
Li (CN105254763-English translated version) teaches a recombinant secretagogue fusion protein comprising the polypeptide of secretagogue, a linker and a human serum albumin (HSA), wherein the C-terminus of the secretagogue is connected to the N-terminus of HSA via a linker and wherein the linker has the sequence of GGGSGGGS (SEQ ID NO:2) (see the sequence alignment below; paragraphs [0002];[0012]-[0015]; [0019]-[0026]; [0075]; claims 1-20). 
Kratz (US2018/0028679) teaches albumin-based drug delivery systems comprising an albumin-binding prodrug comprising an albumin-binding group, a drug, and a linker that can be cleaved hydrolytically, reductively, enzymatically, or in a pH-dependent manner, wherein the albumin-binding group includes a human serum albumin (HSA), and wherein the linker comprises GFLG (SEQ ID NO:3) (see the sequence alignment below; paragraphs [0011]-[0015]; [0017]-[0018]’ [0023]; [0027]-[0030], claims 1-15).
A person of ordinary skill in the art would have recognized that applying the known modified TAT having a sequence of YARKAARQARA or in tandem, the known linkers of SEQ ID NOs:1-3 and the known technique disclosed by Zhang, Del’Guidice, Peters, Li and Kratz to the fusion protein construct of a cargo molecule/CysC-linker-HSA-linker-CPP/mTAT and method disclosed by Levy and Corte-Real would have yielded the predictable result of extending the circulation half-life of the CysC protein or the CysC-linker-HSA-linker-CPP/mTAT fusion protein and ensuring crossing the BBB, delivering and releasing the CysC-linker-HSA to the target site and maintaining the activity of the CysC protein or the CysC-linker-HSA-linker-CPP/mTAT fusion protein in the brain of AD patients and resulted in inhibiting or decreasing Abeta deposition in the entorhinal cortex or hippocampus, or/and reducing a level of hyperphosphorylated Tau in entorhinal cortex or hippocampus and thereby treating amyloidosis including AD. Applying the known modified TAT having a sequence of YARKAARQARA or in tandem , the known linkers of SEQ ID NOs:1-3 and the known technique disclosed by Zhang, Del’Guidice, Peters, Li and Kratz to the fusion protein construct of a cargo molecule/CysC-linker-HSA-linker-CPP/mTAT and method disclosed by Levy and Corte-Real to generate a fusion polypeptide of CysC-1st linker-HSA-2nd linker-CCP/mTAT having the claimed sequence for mTAT and having the claimed SEQ ID NOs: for the 1st linker and 2nd linker would increase the circulation half-life of the CysC protein or the cargo molecule/CysC-1st linker-HSA-2nd linker-CCP/mTAT fusion protein and crossing the BBB to maintain the activity of the CysC protein or the cargo molecule/CysC-1st linker-HSA-2nd linker-CCP/mTAT fusion protein in the brain of AD patients and inhibit or decrease Abeta deposition in the entorhinal cortex or hippocampus, or/and reduce a level of hyperphosphorylated Tau in entorhinal cortex or hippocampus and thereby treat amyloidosis including AD, and would increase patient’s satisfaction with recommended treatment regimen. The cargo molecule/CysC-1st linker-HSA-2nd linker-CCP/mTAT with the claimed linker as disclosed by Levy and Corte-Real has an amino acid sequence of SEQ ID NO:6, which includes fragments within SEQ ID NO:6; and the CysC protein disclosed by Levy and encompassed within the fusion protein of a cargo molecule-linker-HSA-linker-CPP/mTAT is a fragment of SEQ ID NO:6 as in claims 31 and 40.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention was made to combine the teachings of Zhang, Del’Guidice, Peters, Li and Kratz with the teachings of Levy and Corte-Real to use and include a modified TAT having a sequence of YARKAARQARA or in tandem, and use the sequence of GGSAS (SEQ ID NO:1) or the sequence of GGGSGGGS (SEQ ID NO:2) as a 1st  linker and the sequence of GFLG (SEQ ID NO:3) as a 2nd linker in a fusion polypeptide of the cargo molecule/CysC-1st linker-HSA-2nd linker-CCP/mTAT and method disclosed by Levy and Corte-Real for inhibiting or decreasing Abeta deposition in the entorhinal cortex or hippocampus, or/and reducing a level of hyperphosphorylated Tau in entorhinal cortex or hippocampus and thereby treating amyloidosis including AD with an expectation of success because Levy and Corte-Real teach a method of inhibiting or decreasing Abeta deposition in the entorhinal cortex or hippocampus, or/and reducing a level of hyperphosphorylated Tau in entorhinal cortex or hippocampus and thereby treating amyloidosis including AD using a fusion polypeptide of CysC-1st linker-HSA-2nd linker-CCP/TAT, while Zhang and Del’Guidice teach using synthetic peptide shuttle agents for delivering polypeptide cargos, wherein the synthetic peptide shuttle agents comprise linkers to separate two domains and wherein the linker includes GS-rich linkers including GGSGGSGGGS which comprises the sequence of SEQ ID NO:2, and comprise cell penetration domain (CPD) that is a cell penetrating peptide (CPP) such as a TAT or modified TAT (mTAT) having a sequence of YARKAARQARA or in tandem, wherein the mTAT having a sequence of YARKAARQARA or in tandem to ensure the polypeptide cargo or active molecule can be released after endocytosis, and Peters, Li, and Kratz teach HSA-based fusion proteins comprising a HSA to extend half-life of the therapeutic protein using a linker comprising the sequence of GGSAS (SEQ ID NO:1) or the sequence of GGGSGGGS (SEQ ID NO:2) and a cleavable linker comprising the sequence of GFLG (SEQ ID NO:3) to deliver and release the therapeutic protein to the target site. In this combination, both Levy and Corte-Real’s fusion proteins, mTAT and linkers, and Zhang, Del’Guidice, Peters, Li and Kratz’s mTAT, linkers and fusion proteins are performing the same functions in crossing the BBB, targeting and delivering the therapeutic protein to the target site they would if they were separate. The person of ordinary skill in the art would have found it obvious to combine the elements because ordinarily skilled artisans would have recognized the reasons for applying Levy and Corte-Real’s fusion proteins and method using Zhang’s and Del’Guidice’s mTAT, using Peters, Li, Kratz’s linkers of SEQ ID NOs: 1-2 for a HSA-based fusion protein, and using Kratz’s and Zhang’s linker of SEQ ID NO:3 as a 2nd linker by inserting between the CPP/TAT/mTAT and the HSA-based therapeutic fusion protein to ensure the release of the HSA-based therapeutic protein, CysC-1st linker-HSA to the target site after crossing the BBB, and would have known how to do so. The person of ordinary skill in the art would further have predicted that the combination would help the fusion protein to cross the BBB and target to the brain to provide neuroprotection to prevent neurodegeneration and inhibit Abeta oligomerization and amyloid fibril formation and thereby treat AD because Levy and Corte-Real teach a method of inhibiting or decreasing Abeta deposition in the entorhinal cortex or hippocampus, or/and reducing a level of hyperphosphorylated Tau in entorhinal cortex or hippocampus and thereby treating amyloidosis including AD using a fusion polypeptide of CysC-1st linker-HSA-2nd linker-CCP/TAT/mTAT, and Zhang, Del’Guidice, Peters, Li and Kratz teach using synthetic peptide shuttle agents for delivering a polypeptide cargo/therapeutic protein comprising a mTAT linked to a polypeptide cargo via a linker comprising GFLG (SEQ ID NO:3) to ensure the delivery and release of the polypeptide cargo/therapeutic protein to the target site and also using HSA-based fusion proteins comprising a HSA to extend half-life of the therapeutic protein using a linker comprising the sequence of GGSAS (SEQ ID NO:1) or the sequence of GGGSGGGS (SEQ ID NO:2) and a cleavable linker comprising the sequence of GFLG (SEQ ID NO:3).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the known modified TAT having a sequence of YARKAARQARA or in tandem, the known linkers of SEQ ID NOs:1-3 and known technique disclosed by Zhang, Del’Guidice, Peters, Li and Kratz to the fusion protein construct of a cargo molecule/CysC-linker-HSA-linker-CPP/mTAT and method disclosed by Levy and Corte-Real to extend the circulation half-life of the CysC protein and help the cargo molecule/CysC-linker-HSA-linker-CPP/mTAT cross the BBB, ensure delivering and releasing the cargo molecule/CysC-linker-HSA protein to the target site, and maintain the activity of the CysC protein or the cargo molecule/CysC-linker-HSA protein in the brain of AD patients and yield the predictable result of inhibiting or decreasing Abeta deposition in the entorhinal cortex or hippocampus, or/and reducing a level of hyperphosphorylated Tau in entorhinal cortex or hippocampus and thereby treating amyloidosis including AD. See KSR International Co. v. Teleflex Inc. 82 USPQ2d 1385 (2007); In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980); In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960); Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992), Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) and In re Kahn, 441 F.3d 977, 986, 78 USPQ2d 1329, 1335 (Fed. Cir. 2006) and also see MPEP § 2143. 01-I, MPEP § 2144.06 and MPEP §2144.07.


The sequence search results disclose as follows:
YARKAARQARA (aa 713-725 of SEQ ID NO:6)
BDH40005
ID   BDH40005 standard; peptide; 32 AA.
XX
AC   BDH40005;
XX
DT   01-DEC-2016  (first entry)
XX
DE   3His-CM18-PTD4 recombinant peptide, SEQ ID:97.
XX
KW   Cecropin-A; Melittin; PTD4 protein; drug delivery; fusion protein;
KW   recombinant protein; transduction.
XX
OS   Synthetic.
OS   Unidentified.
XX
CC PN   WO2016161516-A1.
XX
CC PD   13-OCT-2016.
XX
CC PF   08-APR-2016; 2016WO-CA050403.
XX
PR   10-APR-2015; 2015US-0145760P.
PR   27-OCT-2015; 2015US-0246892P.
XX
CC PA   (FELD-) FELDAN BIO INC.
XX
CC PI   Delguidice T,  Guay D,  Lepetit-Stoffaes J;
XX
DR   WPI; 2016-641290/75.
XX
CC PT   New synthetic peptide useful for e.g. delivering independent polypeptide 
CC PT   cargo to cytosol of target eukaryotic cell, contains endosome leakage 
CC PT   domain operably linked to cell penetrating domain, or histidine-rich 
CC PT   domain.
XX
CC PS   Claim 9; SEQ ID NO 97; 137pp; English.
XX
CC   The present invention relates to a synthetic peptide or a polypeptide-
CC   based shuttle agent comprises an endosome leakage domain (ELD) operably 
CC   linked to a cell penetrating domain (CPD), or an ELD operably linked to a
CC   histidine-rich domain and a CPD. The invention further discloses: (1) a 
CC   polypeptide-based shuttle agent comprising an ELD operably linked to a 
CC   CPD, or an ELD operably linked to a histidine-rich domain and CPD, for 
CC   use in increasing the transduction efficiency of an independent 
CC   polypeptide cargo to the cytosol of a target eukaryotic cell; (2) a 
CC   composition comprising: (a) the synthetic peptide or polypeptide-based 
CC   shuttle agent, and further an independent synthetic peptide comprising a 
CC   histidine-rich domain and a CPD, and/or (b) cocktail of at least 2, at 
CC   least 3, at least 4, or at least 5 different types of synthetic peptides 
CC   or polypeptide-based shuttle agents; (3) a method for increasing the 
CC   transduction efficiency of a polypeptide cargo to cytosol of a target 
CC   eukaryotic cell, which involves contacting the target eukaryotic cell 
CC   with synthetic peptide, polypeptide-based shuttle agent, or composition, 
CC   and polypeptide cargo; (4) a kit for increasing the transduction 
CC   efficiency of a polypeptide cargo to the cytosol of a target eukaryotic 
CC   cell, which comprises the synthetic peptide, polypeptide-based shuttle 
CC   agent, or composition, and a suitable container; (5) an eukaryotic cell 
CC   comprising the synthetic peptide or polypeptide-based shuttle agent, or 
CC   the composition, where the eukaryotic cell is an animal cell, a mammalian
CC   cell, a human cell, a stem cell, a primary cell, an immune cell, a T 
CC   cell, or a dendritic cell; and (6) a method for delivering an independent
CC   polypeptide cargo to the cytosol of a target eukaryotic cell, which 
CC   involves contacting the target eukaryotic cell with the synthetic peptide
CC   or polypeptide-based shuttle agent, or the composition, and an 
CC   independent polypeptide cargo to be delivered intracellular by the 
CC   synthetic peptide or polypeptide-based shuttle agent. The synthetic 
CC   peptide of the invention is useful for delivering an independent 
CC   polypeptide cargo to the cytosol of a target eukaryotic cell, and 
CC   increasing transduction efficiency of an independent polypeptide cargo to
CC   cytosol of a target eukaryotic cell in presence of serum. The present 
CC   sequence represents a 3His-CM18 (cecropin-A/melittin hybrid)-PTD4 
CC   recombinant peptide which is used in preparing the synthetic peptide or a
CC   polypeptide-based shuttle agent.
XX
SQ   Sequence 32 AA;

  Query Match             83.9%;  Score 52;  DB 23;  Length 32;
  Best Local Similarity   91.7%;  
  Matches   11;  Conservative    0;  Mismatches    1;  Indels    0;  Gaps    0;

Qy          2 GYARKAARQARA 13
              |||| |||||||
Db         21 GYARAAARQARA 32
BFE57579
ID   BFE57579 standard; peptide; 35 AA.
XX
AC   BFE57579;
XX
DT   31-MAY-2018  (first entry)
XX
DE   Polypeptide cargo delivery related shuttle agent peptide FSD36, SEQ 147.
XX
KW   drug delivery; genome editing; immunotherapy.
XX
OS   Unidentified.
XX
CC PN   US2018100158-A1.
XX
CC PD   12-APR-2018.
XX
CC PF   01-AUG-2017; 2017US-00666139.
XX
PR   12-OCT-2016; 2016US-0407232P.
PR   20-JUL-2017; 2017US-0535010P.
XX
CC PA   (FELD-) FELDAN BIO INC.
XX
CC PI   Delguidice T,  Lepetit-Stoffaes J,  Guay D;
XX
DR   WPI; 2018-28391M/28.
XX
CC PT   Increasing transduction efficiency and cytosolic delivery of independent 
CC PT   polypeptide cargo in population of target eukaryotic cells by contacting 
CC PT   target eukaryotic cells with independent polypeptide cargo and shuttle 
CC PT   agent.
XX
CC PS   Example C; SEQ ID NO 147; 187pp; English.
XX
CC   The present invention relates to a novel method for increasing 
CC   transduction efficiency and cytosolic delivery of independent polypeptide
CC   cargo in population of target eukaryotic cells. The method comprises 
CC   contacting target eukaryotic cells with independent polypeptide cargo 
CC   (e.g., transcription factors, antibodies, CRISPR-associated nucleases and
CC   functional genome editing complexes) and shuttle agent to increase 
CC   percentage or proportion of population of target eukaryotic cells into 
CC   which the independent polypeptide cargo is delivered intracellularly, as 
CC   compared to in the absence of shuttle agent. The method of the invention 
CC   is also used for genome-editing NK cells for improved immunotherapy. The 
CC   present sequence represents a shuttle agent peptide, which is used in the
CC   method of the invention for increasing transduction efficiency and 
CC   cytosolic delivery of independent polypeptide cargo in population of 
CC   target eukaryotic cells.
XX
SQ   Sequence 35 AA;

  Query Match             83.9%;  Score 52;  DB 26;  Length 35;
  Best Local Similarity   91.7%;  
  Matches   11;  Conservative    0;  Mismatches    1;  Indels    0;  Gaps    0;

Qy          2 GYARKAARQARA 13
              |||| |||||||
Db         24 GYARAAARQARA 35
SEQ ID NO:1
BBU89512
ID   BBU89512 standard; protein; 44 AA.
XX
AC   BBU89512;
XX
DT   09-APR-2015  (first entry)
XX
DE   Human albumin-binding peptide ABP1 construct, SEQ ID 83.
XX
KW   anticoagulant; blood clotting disorder; diagnostic test;
KW   genetic-disease-gen.; hemophilia; imaging; prophylactic to disease;
KW   protein production; protein therapy; recombinant protein; therapeutic.
XX
OS   Homo sapiens.
OS   Synthetic.
XX
FH   Key             Location/Qualifiers
FT   Misc-difference 1..43
FT                   /note= "Residues encoded by the DNA sequence shown as SEQ
FT                   ID NO: 84 (BBU89513)"
FT   Misc-difference 41
FT                   /note= "Residues not encoded by the DNA sequence shown as
FT                   SEQ ID NO: 84 (BBU89513)"
XX
CC PN   WO2015023894-A1.
XX
CC PD   19-FEB-2015.
XX
CC PF   14-AUG-2014; 2014WO-US051147.
XX
PR   14-AUG-2013; 2013US-0866017P.
XX
CC PA   (BIOJ ) BIOGEN IDEC MA INC.
XX
CC PI   Peters RT,  Kulman J;
XX
DR   WPI; 2015-134360/18.
DR   N-PSDB; BBU89513.
XX
CC PT   New recombinant factor VIII (FVIII) protein comprises first polypeptide 
CC PT   and second polypeptide, useful for preventing, treating, ameliorating, 
CC PT   managing, diagnosing or imaging clotting disease or condition in patient.
XX
CC PS   Example 16; SEQ ID NO 83; 229pp; English.
XX
CC   The present invention relates to a novel recombinant factor VIII (FVIII) 
CC   protein useful for preventing, treating, ameliorating, managing, 
CC   diagnosing or imaging clotting disease or condition in patient. The FVIII
CC   protein comprises: a first polypeptide comprising Formula I: (A1) - a1 - 
CC   (A2) - a2 - [B]; and a second polypeptide comprising Formula II: a3 - 
CC   (A3) - (C1), is new, where the first polypeptide and the second 
CC   polypeptide are fused or associated as a heterodimer; where; (a) Al is an
CC   A 1 domain of FVIII; (b) A2 is an A2 domain of FVIII; (c) [B] is 
CC   optionally present and is a B domain of FVIII, its fragment; (d) A3 is an
CC   A3 domain of FVIII; (e) C1 is a C1 domain of FVIII; (f) a1, a2, and a3 
CC   are acidic spacer regions; where one or more amino acids in a permissive 
CC   loop-1 region in the A1 domain (A1-1), a permissive loop-2 region in the 
CC   A2 domain (A1-2), a permissive loop-1 region in the A2 domain (A2-1), a 
CC   permissive loop-2 region in the A2 domain (A2-2), a permissive loop-1 
CC   region in the A2 domain (A3-1), a permissive loop-2 region in the A3 
CC   domain (A3-2), the a3 region, or its combinations are substituted or 
CC   deleted; and where the recombinant FVIII protein exhibits procoagulant 
CC   activity. Also described are: (1) a fusion protein comprising the 
CC   recombinant FVIII protein; (2) a nucleic acid comprising a sequence 
CC   encoding the recombinant FVIII protein; (3) a set of nucleic acids 
CC   comprising a set of sequences encoding the recombinant FVIII protein or 
CC   the fusion protein; (4) an expression vector comprising the nucleic acid 
CC   or the set of nucleic acids; (5) a set of expression vectors comprising 
CC   the set of nucleic acids; (6) a host cell comprising the nucleic acid, 
CC   the set of nucleic acids, the vector, or the set of expression vectors; 
CC   (7) a method of producing or making the recombinant FVIII protein; (8) a 
CC   composition comprising the recombinant FVIII protein, the fusion protein,
CC   the nucleic acid, the set of nucleic acids, the expression vector, the 
CC   set of expression vectors, or the host cell and a pharmaceutical 
CC   excipient; (9) a method for preventing, treating, ameliorating, or 
CC   managing a clotting disease or condition in a patient comprising 
CC   administering an effective amount of the composition; (10) a method for 
CC   diagnosing or imaging a clotting disease or condition in a patient; and 
CC   (11) a method for increasing half-life of a FVIII protein. The 
CC   composition can also be used for treating hemophilia. The recombinant 
CC   FVIII proteins with improved properties can be expressed in host cells. 
CC   The present sequence is a human albumin-binding peptide ABP1 construct, 
CC   used in the exemplification for Insertion of albumin-binding peptide ABPI
CC   at representative sites within permissive loops.
XX
SQ   Sequence 44 AA;

  Query Match             100.0%;  Score 24;  DB 22;  Length 44;
  Best Local Similarity   100.0%;  
  Matches    5;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 GGSAS 5
              |||||
Db         39 GGSAS 43
SEQ ID NO:2
BCR71256
ID   BCR71256 standard; peptide; 8 AA.
XX
AC   BCR71256;
XX
DT   11-AUG-2016  (first entry)
XX
DE   Recombinant fusion protein construction related linker peptide.
XX
KW   protein production; protein therapy; recombinant protein; therapeutic.
XX
OS   Synthetic.
XX
CC PN   CN105254763-A.
XX
CC PD   20-JAN-2016.
XX
CC PF   30-JUN-2015; 2015CN-10374340.
XX
PR   30-JUN-2015; 2015CN-10374340.
XX
CC PA   (CHEN-) CHENGDU JINXINHENG BIOTECHNOLOGY CO LTD.
XX
CC PI   Li P,  Pan Z,  Sun C,  Zhang R;
XX
DR   WPI; 2016-12409T/31.
XX
CC PT   Recombinant fusion protein for prompting secretion of insulin, and for 
CC PT   preparing drug for treating diabetes, which has polypeptide region that 
CC PT   secrets insulin in form of monomer by linker peptide with human serum 
CC PT   albumin series.
XX
CC PS   Example 10; Page 17; 33pp; Chinese.
XX
CC   The present invention relates to a novel recombinant fusion protein, 
CC   useful for prompting secretion of insulin and for preparing a drug for 
CC   treating diabetes and obesity. The recombinant fusion protein comprises: 
CC   a polypeptide region that secrets insulin in monomer form by a linker 
CC   peptide with human serum albumin series, and its amino and/or carboxyl 
CC   terminal are coded by connecting peptide with carboxyl terminus of human 
CC   serum albumin and/or amino-terminal is connected to connecting peptide 
CC   encoding amino acid sequence and equal number of insulin amino acid. The 
CC   invention also provides a method for producing the recombinant fusion 
CC   protein. The present sequence is a linker peptide, which is used in the 
CC   recombinant fusion protein of the invention for prompting secretion of 
CC   insulin and for preparing a drug for treating diabetes and obesity.
XX
SQ   Sequence 8 AA;

  Query Match             100.0%;  Score 44;  DB 23;  Length 8;
  Best Local Similarity   100.0%;  
  Matches    8;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 GGGSGGGS 8
              ||||||||
Db          1 GGGSGGGS 8


SEQ ID NO:3
BAS65361
ID   BAS65361 standard; peptide; 4 AA.
XX
AC   BAS65361;
XX
DT   24-OCT-2013  (first entry)
XX
DE   Albumin-based drug delivery system-related cleavable linker, SEQ ID: 10.
XX
KW   Linker; drug delivery; protein therapy; therapeutic.
XX
OS   Synthetic.
XX
CC PN   EP2630971-A1.
XX
CC PD   28-AUG-2013.
XX
CC PF   21-FEB-2012; 2012EP-00001136.
XX
PR   21-FEB-2012; 2012EP-00001136.
XX
CC PA   (KTBT-) KTB TUMORFORSCHUNGS GMBH.
XX
CC PI   Kratz F,  Warnecke A;
XX
DR   WPI; 2013-M73759/60.
XX
CC PT   Composition for preparing pharmaceutical composition for treating 
CC PT   disease, e.g. cancer, autoimmune diseases, and acute or chronic 
CC PT   inflammatory diseases, comprises a combination of at least two different 
CC PT   albumin-based drug delivery systems.
XX
CC PS   Claim 11; SEQ ID NO 10; 24pp; English.
XX
CC   The present invention relates to a novel composition comprising a 
CC   combination of at least two different albumin-based drug delivery 
CC   systems. The albumin-based drug delivery systems is selected from albumin
CC   -binding prodrugs, albumin drug conjugates, albumin peptide conjugates, 
CC   albumin fusion proteins, albumin-binding peptide conjugates, albumin drug
CC   nanoparticles and albumin-based antibody constructs. The albumin-binding 
CC   prodrug comprises an albumin-binding group, a drug and a linker that can 
CC   be cleaved hydrolytically, reductively, enzymatically or in a pH-
CC   dependent manner. The invention independently claims a pharmaceutical 
CC   composition comprising the composition and optionally a pharmaceutically 
CC   acceptable carrier and/or a pharmaceutically acceptable adjuvant and/or 
CC   diluent. The pharmaceutical composition is used in the treatment of a 
CC   disease selected from the group consisting of cancer, autoimmune 
CC   diseases, acute or chronic inflammatory diseases or diseases caused by 
CC   viruses and/or microorganisms. The present sequence represents the 
CC   cleavable linker peptide which is used in the novel composition of the 
CC   invention.
XX
SQ   Sequence 4 AA;

  Query Match             100.0%;  Score 22;  DB 20;  Length 4;
  Best Local Similarity   100.0%;  
  Matches    4;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 GFLG 4
              ||||
Db          1 GFLG 4

US-15-713-813-10
; Sequence 10, Application US/15713813
; Publication No. US20180028679A1
; GENERAL INFORMATION
;  APPLICANT: KTB Tumorforschungsgesellschaft mbH
;  APPLICANT:Tumorforschung GmbH, KTB
;  TITLE OF INVENTION: Combinations of albumin-based drug delivery systems
;  FILE REFERENCE: K 4428WO
;  CURRENT APPLICATION NUMBER: US/15/713,813
;  CURRENT FILING DATE: 2017-09-25
;  PRIOR APPLICATION NUMBER: US 14/380,190
;  PRIOR FILING DATE: 2014-08-21
;  NUMBER OF SEQ ID NOS: 10
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 10
;  LENGTH: 4
;  TYPE: PRT
;  ORGANISM: Artificial Sequence
;  FEATURE:
;  OTHER INFORMATION: Preferred peptide sequence incorporated in the prodrug
US-15-713-813-10

  Query Match             100.0%;  Score 22;  DB 16;  Length 4;
  Best Local Similarity   100.0%;  
  Matches    4;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 GFLG 4
              ||||
Db          1 GFLG 4



Conclusion

12.	NO CLAIM IS ALLOWED.



13.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chang-Yu Wang whose telephone number is (571)272-4521.  The examiner can normally be reached on Monday-Thursday, 7:00am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker, can be reached on 571-272-0911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Chang-Yu Wang
October 31, 2022


/CHANG-YU WANG/Primary Examiner, Art Unit 1649